666 So.2d 239 (1996)
Michael Hill OGDEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 95-00942.
District Court of Appeal of Florida, Second District.
January 3, 1996.
Julianne M. Holt, Public Defender, and Jorge A. Lorenzo, Assistant Public Defender, Tampa, for Petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and Stephen D. Ake, Assistant Attorney General, Tampa, for Respondent.
PER CURIAM.
Michael Hill Ogden seeks certiorari review of two orders of the trial court. For the reasons expressed below, we grant the petition in part and quash the order discharging the office of the public defender. We dismiss that portion of the petition seeking review of an order excluding an expert witness on the authority of Parkway Bank v. Fort Myers Armature Works, Inc., 658 So.2d 646 (Fla. 2d DCA 1995).
The adverse evidence before the trial court regarding Ogden's indigency status consisted of hearsay testimony and a financial affidavit filed by Ogden in his divorce proceeding several years earlier. However, Ogden's current financial statement and explanation that his bond was posted by his parents sufficiently overcame the statutory presumption of solvency explained in section 27.52, Florida Statutes (1993). Therefore, we conclude that the trial court abused its discretion in discharging the public defender and quash that order.
Petition granted in part and dismissed in part.
CAMPBELL, A.C.J., and PATTERSON and FULMER, JJ., concur.